DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        AILEEN GIL-VILLALON,
                             Appellant,

                                    v.

       FLORIDA POWER & LIGHT COMPANY, and BELLSOUTH
        TELECOMMUNICATIONS, LLC, d/b/a AT&T FLORIDA,
                         Appellees.

                              No. 4D16-3714

                           [October 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti Englander Henning, Judge; L.T. Case No. CACE
14005266.

   Michael A. Winkleman of Lipcon, Margulies, Alsina & Winkleman,
P.A., Miami, for appellant.

  Robert E. Boan of Florida Power & Light Law Department, Miami, for
appellee Florida Power & Light.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.